The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Elliott Mason (Reg. No. 56,569) on 5/31/22.
The application has been amended as follows:
In the claims:
	24.  (Currently Amended) A method of fabricating an optical switching apparatus, the method comprising:
fabricating a set of beam-forming structures coupled to a plurality of input ports receiving respective input optical waves, each input port coupled to a respective beam-forming structure that emits a beam emitted over a respective spatial region at a selected transmission angle, and each beam-forming structure comprising:
an optical waveguide into which a respective input optical wave is received, 
an optical power distributor configured to distribute optical power from a mode of the optical waveguide into a plurality of coupling structures arranged over the respective spatial region, and
a spatially distributed phase shifter configured to apply different transmission optical phase shifts over different individual phase shifters each coupled to a different one of the coupling structures arranged over the respective spatial region, where the transmission optical phase shifts determine the selected transmission angle; 
fabricating a set of beam-receiving structures coupled to a plurality of output ports providing respective output optical waves, each output port coupled to a respective beam-receiving structure that collects light from a beam received at a selected reception angle over a respective spatial region, and each beam-receiving structure comprising:
a spatially distributed phase shifter configured to apply different reception optical phase shifts over different individual phase shifters each coupled to a different coupling structure of a plurality of coupling structures arranged over the respective spatial region, where the reception optical phase shifts determine the selected reception angle,
an optical power combiner configured to combine optical power from the plurality of coupling structures arranged over the respective spatial region into a collected mode, and
an optical waveguide coupling the collected mode into a respective output optical wave; and
fabricating an optically transmissive portion separating the coupling structures of the beam-forming structures and the coupling structures of the beam-receiving structures by a distance that is shorter than a Rayleigh range associated with the beam emitted by the beam-forming structure.
	
Reasons for Allowance
Claims 1 and 23 – 25 are allowed for the following reasons: 
The instant application is deemed to be directed to a non-obvious improvement over an optical switching apparatus and corresponding methods of using and fabricating thereof, as contemplated by the Horst – Watts combination.  
Claims 1 and 23 – 25 are allowed because the prior art of record, taken alone or in combination, fails to teach expressly, render obvious, and provide a motivation for an optical switching apparatus having the recited features and, in particular, comprising a plurality of beam-forming structures (each configured as an optical phased array) and a plurality of beam-receiving structures (each configured as an optical phased array) that are separated, by an optically transmissive portion, by a distance that is shorter than a Rayleigh range associated with beams emitted by the beam-forming structures. Such an apparatus 1600B is illustrated in Fig. 16B and has a shorter distance/separation between the beam-forming structures and the beam-receiving structures compared to that in an apparatus 1600A in Fig. 16A (para. 0077 of US 20200393737 A1). The instant application discloses that the optical loss caused by light diffraction between the beam-forming structures and the beam-receiving structures can be kept below 1 dB, if the distance between them is shorter than ½ of the Rayleigh length, irrespective of the number of the elements (the curves for 32 and 118 elements run very close to each other). Such short distance and low loss can be achieved by using curved edges of the optically transmissive slab which optically couples the beam-forming structures and the beam-receiving structures.  
On the contrary, Horst teaches only embodiments (Figs. 3 – 9) with rectangular optically transmissive slabs (straight edges) and uses tunable lenses 12,15 (as identified in Fig. 3A) to produce a focal point within an optically transmissive slab 13 (para. 0060 – 0062) in which case the distance between the emitter 6,8 and the receiver 7,9 is greater than the Rayleigh range. The use of tunable lenses is a key feature of Horst’s invention: for example, Fig. 5 shows an embodiment with a spatial filter 80 on which light beams are focused in order to filter out high-order modes (para. 0067). Also, Horst uses defocusing in order to adjust the optical power level at the output (Abstract; para. 0078). Thus, Horst indirectly teaches away from distances shorter than the Rayleigh distance, because they would require removal/absence of focal points between the emitters and receivers and, hence, elimination of the key functionality of the tunable lenses. 
Claims 2 – 12, 18, 21, 22, and 26 – 37 are allowed by virtue of dependency on any one of claims 1 and 23 – 25.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7,088,882 B2
US 2004/0258351 A1
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on Mon - Thur  9 am - 6 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896